DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 12 not been further treated on the merits.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“transfer element” in claim 1, 4, 6, 8, 10, 11, 13, 19 and 20, which the corresponding structure is disclosed in the specification as being “in particular a transfer drum, even more in particular a rotary vacuum drum 8 rotatable around an axis, preferably a vertical axis X”.
“feed element” or “feeding element” introduced in claim 8, 10, 12 and 20, which the corresponding structure is disclosed in the specification as being “a rotary transfer roller 9, rotatable around an axis, preferably a vertical axis Y,”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“first detection means” in claims 1, 13 which the corresponding structure is disclosed in the specification as being “optical sensors”.
“second detection means” in claims 1, 3, 4, 6, 7, 8, 9, 10, 11, 12 which the corresponding structure is disclosed in the specification as also being “optical sensors”.
“third detection means” in claims 13, which the corresponding structure is disclosed in the specification as also being “optical sensors”.
“gluing means” in claims 6, 7, 16, 18 which the corresponding structure is disclosed in the specification as also being “such as a gluing roller, spray and injector systems”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said feeding element" in line 5, and again in claim 12.  There is insufficient antecedent basis for this limitation in the claim.  Line 2 introduced the term “a feed element”.  Feeding element might appear to have antecedent basis, but it is suggested that applicant use identical terms for this element for consistency.  It should be noted that “said feeding element” also appears in claim 12, which has unclear dependency.  It is also suggested applicant amend claim 12 to clarify the dependency and to use consistent terms for feed/feeding element.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidel ‘023 (DE202018105023U1) and Nagasaka (US 5968303 A).
As to claim 1, Sidel ‘023 discloses a labelling machine (labelling machine 1) for applying labels (labels 2) onto articles (articles 3) intended to contain a pourable product; said labelling machine (1) comprising: a conveyor (carousel 4) configured to advance a plurality of said articles (3) along a transfer path (P); and a transfer element (vacuum drum 10), arranged peripherally to said conveyor (carousel 4) and configured to receive a sequence of single labels (2) one after the other at a receiving station (receiving station B), to retain said labels (labels 2) onto a lateral surface (unnumbered, but of vacuum drum 10) thereof and to convey said labels (labels 2), along an advancement direction, towards an application station (A), at which said labels (2) are, in use, released from said lateral surface (unnumbered, but of vacuum drum 10) and are, in use, fed to said conveyor (carousel 4) to be applied onto said articles (3); said labelling machine (1) further comprising first detection means (detection means 14), arranged peripherally to said transfer element (vacuum drum 10) in a position downstream of said application station (attachment station A) and upstream of said receiving station (receiving station B), relatively to said advancement direction, and configured to detect the single labels (labels 2) still retained in use, by said lateral surface (unnumbered, but of vacuum drum 10) downstream of said application station (attachment station A) and to generate a presence signal correlated with the presence of said labels (2) still retained in use, by said lateral surface (unnumbered, but of vacuum drum 10) downstream of said application station (attachment station A).  See the translation, reciting “Detection means (14) adapted to generate a signal (W) of the presence of a label when after said attachment station (A) a label (2) on the outer side surface (12) of said vacuum drum (10) present is” and see especially Figure 1, below, as compared with the application figures.

    PNG
    media_image1.png
    720
    794
    media_image1.png
    Greyscale

Sidel ‘023 does not disclose further comprising second detection means arranged in a position downstream of said receiving station and upstream of said application station, relatively to said advancement direction, and configured to detect a positioning of each label onto said lateral surface and to generate a positioning signal correlated with said positioning of said each label.
Nagasaka discloses and makes obvious comprising second detection means (see sensors 16 and 17) arranged in a position downstream of said receiving station (label supplier 13 and 14) and upstream of said application station (label sticking station PA), relatively to said advancement direction, and configured to detect a positioning of each label onto said lateral surface and to generate a positioning signal correlated with said positioning of said each label (see column 5, lines 30-39, disclosing that “The laser sensor 16 is disposed at a position PH separating from the label sticking station PA by 90 degrees in order to detect the shifting of the label 12 relative to the X direction. The laser sensor 16 detects the front edge 12e of the label 12 projecting from an edge of the peripheral surface 29a of the suction drum 15. A detection signal from the laser sensor 16 is introduced into a micro computer 61. On the other hand, a rotary encoder 62 is provided to detect rotational positions of the label reference positions S1 to S4.”  See also column 8, lines 32-45, disclosing “Although a transmission-type sensor is used in the foregoing embodiments, a reflection-type sensor may be used. Further, instead of the above sensors, an image sensing device employing a CCD, for example, may be used. In this case, a more accurate position of the label is grasped so that it is possible to stick the label more accurately. Especially, it is preferable to use the image sensing device as the sensor for measuring the shifting of the label in the Y direction. The lens-fitted film unit is selected as a workpiece on which the label is stuck. However, the present invention is available to all fields of label sticking where label sticking accuracy is required.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized second detection means arranged in a position downstream of said receiving station and upstream of said application station, relatively to said advancement direction, and configured to detect a positioning of each label onto said lateral surface and to generate a positioning signal correlated with said positioning of said each label in order to achieve label sticking accuracy as taught by Nagasaka.


As to claim 2, Sidel ‘023 as modified by Nagasaka discloses and makes obvious a control unit (controller 20 in Sidel ‘023, which discloses in the translation “a controller (20) for controlling the opening of said valve means (15) in response to said signal (W) generated by said detecting means (14).” and Nagasaka’s sensor operation, which operate on positioning signals) configured to receive said positioning signal and to compare said positioning of said label onto said lateral surface with a predetermined nominal positioning of said label onto said lateral surface (10).

As to claim 11, Sidel ‘023 discloses said transfer element comprises a rotary transfer drum (rotary transfer drum 10), rotatable around a first axis (Axis C); 
Sidel ‘023 does not disclose wherein said positioning of said labels detected by said second detection means is an angular positioning of said labels, with respect to said first axis, onto said lateral surface, and said predetermined nominal positioning is a predetermined angular nominal positioning.  
Additionally, Nagasaka discloses wherein said positioning of said labels detected by said second detection means is an angular positioning of said labels, with respect to said first axis, onto said lateral surface, and said predetermined nominal positioning is a predetermined angular nominal positioning.  Nagasaka uses shifting amounts in X and Y directions, rather than explicitly using angular position.  However, figure 5 make clear that the shifts in the X directions correspond to angular position.  

    PNG
    media_image2.png
    643
    952
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein said positioning of said labels detected by said second detection means is an angular positioning of said labels, with respect to said first axis, onto said lateral surface, and said predetermined nominal positioning is a predetermined angular nominal positioning in order to place the position of the label accurately as taught in Nagasaka.

As to claim 12, Sidel ‘023 discloses said feeding element comprises a rotary transfer roller (roller 7) rotatable around a second axis (the axis of rotation) parallel to said first axis (see, for example, Figure 1); 
Sidel ‘023 does not disclose wherein said offset is an angular offset of said label with respect to said receiving portion, relatively to said first axis; wherein said given quantity is a given angle; and wherein said control unit is configured to control a rotation of said given angle of said transfer drum relative to said transfer roller, when said angular positioning detected by said second detection means for at least one label differs, in use, from said nominal angular positioning by said given angle.
However, Nagasaka as incorporated into Sidel ‘023 would function such that said offset is an angular offset of said label with respect to said receiving portion, relatively to said first axis; wherein said given quantity is a given angle; and wherein said control unit is configured to control a rotation of said given angle of said transfer drum relative to said transfer roller, when said angular positioning detected by said second detection means for at least one label differs, in use, from said nominal angular positioning by said given angle.  Sidel, as notes above, includes the driving structures and vacuum drum.  Nagasaka uses shifting amounts in X and Y directions, rather than explicitly using angular position.  However, figure 5 make clear that the shifts in the X directions correspond to angular position and thus the controls can be utilized for angles.  

    PNG
    media_image2.png
    643
    952
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein said offset is an angular offset of said label with respect to said receiving portion, relatively to said first axis; wherein said given quantity is a given angle; and wherein said control unit is configured to control a rotation of said given angle of said transfer drum relative to said transfer roller, when said angular positioning detected by said second detection means for at least one label differs, in use, from said nominal angular positioning by said given angle in order to place the position of the label accurately as taught in Nagasaka.

As to claim 14, Sidel ‘023 discloses a method of labelling articles (3) for containing a pourable product; the method comprising: advancing a plurality of articles (3) along a transfer path (P); conveying a succession of single labels (2) one after the other from a receiving station (R) towards an application station (A), at which said labels (2) are applied onto said articles (3), respectively; detecting the labels (2) which are further advanced from said application station (A) towards said receiving station (R); and generating a control signal when labels (2) are detected during the step of detecting the labels (2); 

    PNG
    media_image3.png
    720
    794
    media_image3.png
    Greyscale

Sidel ‘023 does not further comprising the steps of: detecting a positioning of each label downstream of said receiving station and upstream of said application station; and generating a positioning signal correlated with said positioning of said label detected during the step of detecting the positioning.
However, Nagasaka discloses and makes obvious further comprising the steps of: detecting a positioning of each label downstream of said receiving station and upstream of said application station (via sensors 16 and 17) ; and generating a positioning signal (“rotational positions”; via micro computer 61) correlated with said positioning of said label detected during the step of detecting the positioning.  (see column 5, lines 30-39, disclosing that “The laser sensor 16 is disposed at a position PH separating from the label sticking station PA by 90 degrees in order to detect the shifting of the label 12 relative to the X direction. The laser sensor 16 detects the front edge 12e of the label 12 projecting from an edge of the peripheral surface 29a of the suction drum 15. A detection signal from the laser sensor 16 is introduced into a micro computer 61. On the other hand, a rotary encoder 62 is provided to detect rotational positions of the label reference positions S1 to S4.”  See also column 8, lines 32-45, disclosing “Although a transmission-type sensor is used in the foregoing embodiments, a reflection-type sensor may be used. Further, instead of the above sensors, an image sensing device employing a CCD, for example, may be used. In this case, a more accurate position of the label is grasped so that it is possible to stick the label more accurately. Especially, it is preferable to use the image sensing device as the sensor for measuring the shifting of the label in the Y direction. The lens-fitted film unit is selected as a workpiece on which the label is stuck. However, the present invention is available to all fields of label sticking where label sticking accuracy is required.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention further comprising the steps of: detecting a positioning of each label downstream of said receiving station and upstream of said application station; and generating a positioning signal correlated with said positioning of said label detected during the step of detecting the positioning in order to achieve label sticking accuracy as taught by Nagasaka.


As to claim 15, Sidel ‘023 does not disclose comparing said positioning detected during the step of detecting the positioning with a predetermined nominal positioning of said label downstream of said receiving station and upstream of said application station.
 However,  Nagasaka discloses and makes obvious further comprising: comparing said positioning detected during the step of detecting the positioning with a predetermined nominal positioning of said label downstream of said receiving station and upstream of said application station.  Nagasaka, in columns 5 and 6, generally discloses the advantages of comparing and shifting the positional amounts.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize comparing said positioning detected during the step of detecting the positioning with a predetermined nominal positioning of said label downstream of said receiving station and upstream of said application station.in order to achieve label sticking accuracy as taught by Nagasaka.


As to claim 16, Sidel ‘023 discloses providing gluing means (Kleberolle 9) arranged at a gluing station (location of Kleberolle 9) located downstream of said receiving station (at roller 7) and upstream of said application station (attachment station A), and configured to apply glue onto at least a portion of each label (label 2); 
Sidel ‘023 does not disclose wherein the step of detecting the positioning is carried out after the labels  have passed said receiving station and prior the labels have reached said gluing station.
However, Nagasaka makes obvious the step of detecting the positioning is carried out after the labels  have passed said receiving station and prior the labels have reached said gluing station.  See column 5, lines, disclosing “In order to stick the label 12 on the stuck portion of the film unit 18 accurately when the front edge 12e of each label 12 is shifted from the label reference positions S1 to S4, it is necessary to vary, in accordance with the shifting of the label 12 relative to the X direction, timing at which the tray 35 starts to move from the reference standby position PX.  Alternatively, the standby position of the tray 35 in the X direction may be altered.  In this embodiment, the tray 35 is shifted to the standby position PX1 in accordance with a shifting amount X1 of the label 12 in the X direction.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the step of detecting the positioning is carried out after the labels  have passed said receiving station and prior the labels have reached said gluing station in order to place the position of the label accurately as taught in Nagasaka.


As to claim 17, Nagasaka as incorporated above would function to excluding any cause occurring upstream of said gluing station (G) due to which a control signal is generated during the step of generating a control signal, if, during the step of comparing, said positioning detected during the step of detecting the positioning coincides with said nominal positioning.  Such as scenario would appear to correspond to an X1 value of 0, which would result in no shift.

As to claim 18, Sidel discloses conveying said labels from said receiving station to said application station (A) along an advancement direction; 
Sidel ‘023 does not disclose controlling said gluing means to move away from said advancement direction, when said positioning detected during the step of detecting the positioning differs from said nominal positioning.
However, Nagasaka makes obvious controlling said gluing means to move away from said advancement direction, when said positioning detected during the step of detecting the positioning differs from said nominal positioning.  See column 5, lines, disclosing “In order to stick the label 12 on the stuck portion of the film unit 18 accurately when the front edge 12e of each label 12 is shifted from the label reference positions S1 to S4, it is necessary to vary, in accordance with the shifting of the label 12 relative to the X direction, timing at which the tray 35 starts to move from the reference standby position PX.  Alternatively, the standby position of the tray 35 in the X direction may be altered.  In this embodiment, the tray 35 is shifted to the standby position PX1 in accordance with a shifting amount X1 of the label 12 in the X direction.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to controlling said gluing means to move away from said advancement direction, when said positioning detected during the step of detecting the positioning differs from said nominal positioning in order to place the position of the label accurately as taught in Nagasaka.




Claims 3-10 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidel ‘023 (DE202018105023U1) and Nagasaka (US 5968303 A) as applied to claims 1-2, 11-12, 14-18 above, and further in view of Carmichael (US 20150035228 A1).

As to claim 3, Sidel ‘023 and Nagasaka does not disclose wherein said lateral surface comprises at least one receiving portion extending onto said lateral surface, advancing, in use, along said advancement direction and configured to receive one label at a time at said receiving station; said second detection means being configured to detect said positioning of said label onto said lateral surface relatively to said receiving portion.
However, Carmichael discloses and makes obvious wherein said lateral surface (of distributor device 100) comprises at least one receiving portion (visible extending between the bumps of Figure 7 and 8) extending onto said lateral surface (of distributor device 100), advancing, in use, along said advancement direction and configured to receive one label (label L) at a time at said receiving station (input station 1001); (See paragraph 0069, disclosing “In greater detail, subgroups of bores 301 are provided, arranged at different radial distances from axis A. In practice, different subgroups of bores 301 are arranged at a radial distance from axis A corresponding to the radial distance of a corresponding groove 104A in upper annular member 101A of distributor device 101.  As a result, different grooves 104A are put in fluidic communication with different sections of outer lateral surface 303 of the vacuum drum 300.”  See Figure 7 and 8 below

    PNG
    media_image4.png
    723
    579
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    351
    417
    media_image5.png
    Greyscale


The features of Carmicheal enable proper suction of the labels.  When the features of Carmichael are combined with Sidel ‘023 and Nagasaka, the result would be an obvious rearrangement of parts under MPEP 2144.04 that said second detection means being configured to detect said positioning of said label onto said lateral surface relatively to said receiving portion as such receiving portions would be within the detection means field of view.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized wherein said lateral surface comprises at least one receiving portion extending onto said lateral surface, advancing, in use, along said advancement direction and configured to receive one label at a time at said receiving station; said second detection means being configured to detect said positioning of said label onto said lateral surface relatively to said receiving portion in order to enable proper suction of the labels as in Carmichael.

As to claim 4, Sidel ‘203 and Nagasaka do not disclose wherein said transfer element comprises at least one pair of successive pads spaced from one another along said lateral surface and defining respective end portions of said receiving portion; said pads being configured to retain corresponding end portions of said label; said second detection means being configured to detect said positioning of said label onto said lateral surface relatively to said pads.
However, Carmicheal discloses and makes obvious wherein said transfer element (vacuum drum distributor device 100) comprises at least one pair of successive pads (“pads”, approximately located at the bump outs in Figure 7) spaced from one another along said lateral surface and defining respective end portions of said receiving portion; said pads  being configured to retain corresponding end portions of said label (See paragraph 0012, disclosing “In practice, the distance between two pads is substantially equal to the length of the strip of labelling material to be processed as measured along the circumference of the drum.”); 
The features of Carmicheal enable proper suction of the labels. When the features of Carmichael are combined with the multiple sensors and micro computer of Nagasaka and control of Sidel ‘023, the result would be an obvious rearrangement of parts under MPEP 2144.04 that said second detection means being configured to detect said positioning of said label onto said lateral surface relatively to said pads. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized wherein said transfer element comprises at least one pair of successive pads spaced from one another along said lateral surface and defining respective end portions of said receiving portion; said pads being configured to retain corresponding end portions of said label; said second detection means being configured to detect said positioning of said label onto said lateral surface relatively to said pads in order to enable proper suction of the labels as in Carmichael.


As to claim 5, Sidel ‘023 as modified by Nagasaka and Carmichael would be an obvious rearrangement of parts under MPEP 2144.04 that result in that said control unit (disclosed as controller 20 in Sidel ‘023 and functionally by the operation of micro computer 61 Nagasaka) is configured to compare said positioning of said label onto said lateral surface (10) relatively to said receiving portion (disclosed in Carmicheal) with a predetermined nominal positioning of said label onto said lateral surface relatively to said receiving portion.

As to claim 6, Sidel ‘023 disclose further comprising gluing means arranged peripherally with respect to said transfer element and defining a gluing station located downstream of said receiving station and upstream of said application station, relatively to said advancement direction; said gluing means (“mindestens eine Kleberolle 9” in the untranslated portion of Sidel ‘023, which the word Kleberolle correlates or translates to the gluing roll) being configured to apply glue onto at least a portion of said label; 
Sidel ‘023 does not disclose that said second detection means are arranged upstream of said gluing station and are configured to detect said positioning of said label onto said lateral surface relatively to said receiving portion when said label is upstream of said gluing station.
The features of Carmicheal enable proper suction of the labels. When the features of Carmichael are combined with the multiple sensors and micro-computer controls of Nagasaka and control of Sidel ‘023, the result would be an obvious rearrangement of parts under MPEP 2144.04 that said second detection means are arranged upstream of said gluing station and are configured to detect said positioning of said label onto said lateral surface relatively to said receiving portion when said label is upstream of said gluing station.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that said second detection means are arranged upstream of said gluing station and are configured to detect said positioning of said label onto said lateral surface relatively to said receiving portion when said label is upstream of said gluing station in order to place the position of the label accurately as taught in Nagasaka.

As to claim 7, Sidel ‘023 discloses that said gluing means (Kleberolle 9) are arranged in a position substantially tangent to said lateral surface (of vacuum drum 10); 
Sidel ‘023 does not disclose that said control unit is configured to control a movement of said gluing means away from said lateral surface when said positioning detected by said second detection means differs, in use, from said nominal positioning.  
However, Nagasaka makes obvious that said control unit is configured to control a movement of said gluing means away from said lateral surface when said positioning detected by said second detection means differs, in use, from said nominal positioning in order to avoid erroneous glue application.  See column 5, lines, disclosing “In order to stick the label 12 on the stuck portion of the film unit 18 accurately when the front edge 12e of each label 12 is shifted from the label reference positions S1 to S4, it is necessary to vary, in accordance with the shifting of the label 12 relative to the X direction, timing at which the tray 35 starts to move from the reference standby position PX.  Alternatively, the standby position of the tray 35 in the X direction may be altered.  In this embodiment, the tray 35 is shifted to the standby position PX1 in accordance with a shifting amount X1 of the label 12 in the X direction.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that said control unit is configured to control a movement of said gluing means away from said lateral surface when said positioning detected by said second detection means differs, in use, from said nominal positioning in order to place the position of the label accurately as taught in Nagasaka.

As to claim 8, Sidel ‘023 discloses comprising a feed element (unwinding roll 7) arranged peripherally to said transfer element (vacuum drum 10) and configured to feed each label (label 2) to said transfer element (vacuum drum 10) at said receiving station (B);   See the translation, disclosing “In detail shows 1 a label 2 during transfer from the vacuum drum 10 on one of the carousel 4 conveyed corresponding article 3 , another already with the help of the unwinding roll 7 on the outer side surface 12 the vacuum drum 10 transferred label 2 , which are both conveyed towards the attachment station A, and another label 2 that of the role 7 unwound strips 6 with the knife 8th should be cut off.”
Sidel ‘023 does not disclose wherein said control unit is configured to control an advancement of a given quantity of said transfer element relatively to said feeding element, when said positioning detected by said second detection means for at least one label differs, in use, from said nominal positioning by said given quantity.
Nagasaka makes obvious wherein said control unit is configured to control an advancement of a given quantity of said transfer element relatively to said feeding element, when said positioning detected by said second detection means for at least one label differs, in use, from said nominal positioning by said given quantity.  See column 5, lines, disclosing “In order to stick the label 12 on the stuck portion of the film unit 18 accurately when the front edge 12e of each label 12 is shifted from the label reference positions S1 to S4, it is necessary to vary, in accordance with the shifting of the label 12 relative to the X direction, timing at which the tray 35 starts to move from the reference standby position PX.  Alternatively, the standby position of the tray 35 in the X direction may be altered.  In this embodiment, the tray 35 is shifted to the standby position PX1 in accordance with a shifting amount X1 of the label 12 in the X direction.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein said control unit is configured to control an advancement of a given quantity of said transfer element relatively to said feeding element, when said positioning detected by said second detection means for at least one label differs, in use, from said nominal positioning by said given quantity in order to place the position of the label accurately as taught in Nagasaka.

As to claim 9, Sidel ‘023 does not disclose that said second detection means are configured to detect an offset, of said given quantity, of said label with respect to said receiving portion.  
However, Nagasaka as incorporated into Sidel ‘023 would function such that said second detection means are configured to detect an offset, of said given quantity, of said label with respect to said receiving portion.  See column 5, lines 39-50, disclosing “In case that time at which the label reference position S1 has passed the position PH is represented by t1, and time at which the laser sensor 16 has detected the front edge 12e of the label 12 is represented by t2, the time difference between these, namely t2-t1, is in proportion to the shifting amount X1 of the label 12.  The shifting amount X1 is a distance between the actual label position and the label reference position S1 relative to the X direction.  The micro computer 61 drives the motor 49 in accordance with this time difference, and alters the standby position of the tray 35 relative to the X direction.”  Figure 5, for example, shows an example of an offset of X1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that said second detection means are configured to detect an offset, of said given quantity, of said label with respect to said receiving portion in order to place the position of the label accurately as taught in Nagasaka.

As to claim 10, Sidel ‘023 does not disclose that said control unit is configured to control a backward advancement, of said given quantity, of said transfer element relative to said feeding element, when said second detection means detect a forward offset, of the same given quantity, of said label with respect to said receiving portion, relatively to said advancement direction; and wherein said control unit  is configured to control a forward advancement, of said given quantity, of said transfer element relative to said feeding element, when said second detection means detect a backward offset, of the same given quantity, of said label with respect to said receiving portion, relatively to said advancement direction.  
However, Nagasaka as incorporated into Sidel ‘023 and with Carmicheal would function such that said control unit is configured to control a backward advancement, of said given quantity, of said transfer element relative to said feeding element, when said second detection means detect a forward offset, of the same given quantity, of said label with respect to said receiving portion, relatively to said advancement direction; and wherein said control unit  is configured to control a forward advancement, of said given quantity, of said transfer element relative to said feeding element, when said second detection means detect a backward offset, of the same given quantity, of said label with respect to said receiving portion, relatively to said advancement direction.  See especially column 6, lines 24-64disclosing:
The label 12 is conveyed toward the label sticking station PA with the rotation of the suction drum 15 in a state that both the side edges of the label 12 project from the suction drum 15.  During this conveyance, the front edge 12e of the label 12 passes through the laser sensor 16, and the detection signal from the laser sensor 16 is introduced into the micro computer 61.  As shown in FIG. 6, the micro computer 61 calculates the shifting amount X1 of the label 12 from the label reference position S1 based on the difference between the passage time of the label reference position S1 at the position PH and the detection time of the front edge 12e. 
 
After calculation of the shifting amount X1, the micro computer 61 drives the motor 49.  The motor 49 rotates the feed screw 48 to move the support member 37 in the X direction.  When the support member 37 is moved, the tray 35 supported thereby is moved in the X direction.  Thus, the tray 35 is moved from the reference standby position PX to the altered standby position PX1.  As the film unit 18 is held on the tray 35, the standby position of the tray 35 is synonymous with the standby position of the film unit 18. 
 
Upon further rotation of the suction drum 15, the side edge position of the label 12 relative to the Y direction is measured by the laser sensor 17.  The micro computer 61 finds the difference between the measured position and the reference label position relative to the Y direction.  This difference represents the shifting amount Y1 of the label 12 in the Y direction.  After that, the micro computer 61 actuates the drive unit 53 to move the truck 47 in the Y direction.  The truck 47 is moved from the reference standby position by a same distance with the shifting amount Y1 so that the standby position of the tray 35 in the Y direction is altered.

The result is that the detection means has detected and corrected a backwards offset.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that said control unit is configured to control a backward advancement, of said given quantity, of said transfer element relative to said feeding element, when said second detection means detect a forward offset, of the same given quantity, of said label with respect to said receiving portion, relatively to said advancement direction; and wherein said control unit  is configured to control a forward advancement, of said given quantity, of said transfer element relative to said feeding element, when said second detection means detect a backward offset, of the same given quantity, of said label with respect to said receiving portion, relatively to said advancement direction in order to place the position of the label accurately as taught in Nagasaka.

As to claim 19, Sidel ‘023 discloses providing a transfer element (vacuum drum 10) configured to receive said labels (labels 2) at said receiving station (station B) and to convey said labels (2) at said application station (attachment station A); 
Sidel ‘023 does not disclose providing at least one receiving portion extending onto said transfer element and configured to receive at least one label at a time at said receiving station; wherein the method further comprises: detecting said positioning of said label onto said transfer element relatively to said receiving portion; and comparing said positioning with said predetermined nominal positioning of said label onto said transfer element  relatively to said receiving portion.
However, Carmichael discloses and makes obvious providing at least one receiving portion extending (visible extending between the bumps of Figure 7 and 8) onto said transfer element and configured to receive at least one label at a time at said receiving station.  (See paragraph 0069, disclosing “In greater detail, subgroups of bores 301 are provided, arranged at different radial distances from axis A. In practice, different subgroups of bores 301 are arranged at a radial distance from axis A corresponding to the radial distance of a corresponding groove 104A in upper annular member 101A of distributor device 101.  As a result, different grooves 104A are put in fluidic communication with different sections of outer lateral surface 303 of the vacuum drum 300.”  See Figure 7 and 8 below

    PNG
    media_image6.png
    548
    438
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    351
    417
    media_image7.png
    Greyscale

The features of Carmicheal enable proper suction of the labels.  When the features of Carmichael are combined with Sidel ‘023 and Nagasaka, the result would be an obvious rearrangement of parts under MPEP 2144.04 that detecting said positioning of said label onto said transfer element relatively to said receiving portion; and comparing said positioning with said predetermined nominal positioning of said label onto said transfer element  relatively to said receiving portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to additionally perform providing at least one receiving portion extending onto said transfer element and configured to receive at least one label at a time at said receiving station; wherein the method further comprises: detecting said positioning of said label onto said transfer element relatively to said receiving portion; and comparing said positioning with said predetermined nominal positioning of said label onto said transfer element  relatively to said receiving portion in order to enable proper suction of the labels as in Carmichael.


As to claim 20, Sidel ‘023 discloses feeding each label(via unwinding roll 7) to said transfer element (vacuum drum 10)  by means of at least one feeding element (unwinding roll 7) provided at said receiving station (receiving station B) and arranged peripherally to said transfer element (vacuum drum 10)
Sidel ‘023 does not disclose wherein controlling an advancement of a given quantity of said transfer element relatively to said feeding element, when said positioning detected at the step of detecting the positioning differs, by said given quantity, from said nominal positioning.
Nagasaka makes obvious controlling an advancement of a given quantity of said transfer element relatively to said feeding element, when said positioning detected at the step of detecting the positioning differs, by said given quantity, from said nominal positioning.  See column 5, lines, disclosing “In order to stick the label 12 on the stuck portion of the film unit 18 accurately when the front edge 12e of each label 12 is shifted from the label reference positions S1 to S4, it is necessary to vary, in accordance with the shifting of the label 12 relative to the X direction, timing at which the tray 35 starts to move from the reference standby position PX.  Alternatively, the standby position of the tray 35 in the X direction may be altered.  In this embodiment, the tray 35 is shifted to the standby position PX1 in accordance with a shifting amount X1 of the label 12 in the X direction.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform controlling an advancement of a given quantity of said transfer element relatively to said feeding element, when said positioning detected at the step of detecting the positioning differs, by said given quantity, from said nominal positioning in order to place the position of the label accurately as taught in Nagasaka.


Allowable Subject Matter
Claim 13 and 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 13, the prior art of record, such as Sidel ‘023, Nagasaka, and Carmicheal, does not make obvious the full limitation of “further comprising: third detection means (19') arranged in a position downstream of said application station (A) and upstream said first detection means (15) and configured to generate a further presence signal when a label (2) is present onto said lateral surface (10) downstream of said application station (A) and upstream of said first detection means (15); extraction means (18') for said labels (2), arranged peripherally to said transfer element (8), in a position operatively downstream of said third detection means (19) and upstream of said first detection means (15), and defining a discard station (D') for said labels (2); and activation means (20') configured to activate said extraction means (18') in response of said further presence signal” in combination with the other limitations of claim 1.  Sidel ‘023 generally discloses the extraction means and the activation means, but does not disclose the use of a third detection means or further presence signals in combination with the first and second detection means and signals of claim 1. 
With respect to claim 21, the prior art of record, such as Sidel ‘023, Nagasaka, and Carmicheal, does not make obvious the full limitation of “further comprising: further detecting the labels (2) which are present downstream of said application station (A) prior to the step of detecting the labels (2); generating a further presence signal when labels (2) are detected during the step of further detecting the labels (2); and extracting the labels (2) detected during the step of further detecting the labels (2) in response of said further presence signal” in combination with the other limitations of claim 14.  Similarly, as noted above, Sidel ‘023 discloses the extracting step, but does not disclose further detecting or a further presence signals in combination with the other detecting steps and signals of claim 13

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK